In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-16-00173-CV

EMERSON ELECTRIC CO., D/B/A                   §   On Appeal from the 48th District Court
FUSITE, AND EMERSON CLIMATE
TECHNOLOGIES, INC., Appellants
                                              §   of Tarrant County (048-268665-13)

V.
                                              §   October 18, 2018
CLARENCE JOHNSON AND UNITED
STATES LIABILITY INSURANCE
COMPANY, Appellees                            §   Opinion by Justice Pittman


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellants Emerson Electric Co., d/b/a Fusite, and

Emerson Climate Technologies, Inc. shall jointly and severally pay all of the costs of

this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Mark T. Pittman_________________
   Justice Mark T. Pittman